DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Amendment of 02/09/2022.  Claims 21 and 25 have been amended, claims 37-38 added and claims 23-24, 27 and 31-36 cancelled.   Claims 21-22, 25-26, 28-30 and 37-38 are currently pending in the instant Application.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 02/09/2022, with respect to the outstanding objections to the Specification and Drawings have been fully considered and are persuasive.  The outstanding objections to the Specification and Drawings have been withdrawn. 

Applicant's arguments filed 02/09/2022 with respect to the outstanding rejections under 35 USC 103 have been fully considered but they are not persuasive. 
In the first page or Remarks, Applicant points out claim 21 and raises the issue that the cushion component 1 of Lang includes a gas washout vent 6. Examiner respectfully disagrees on the basis that Examiner points out that washout vent 6 of Lang is formed in 2 thereof as shown in Figure 1 and as per Paragraphs 47 and 48 of Lang.  Examiner respectfully points out that it is the Examiner’s position that the vent 6 is configured to couple to the main body thereof as depicted in Figure 2 by way of coupling of 2, having 6 with main body 3. 
In the second page of Remarks, Applicant raises the issue that Lang fails to teach or suggest a gas washout vent component configured to releasably couple with the main body, and more particularly fails to teach or suggest that the gas washout vent component is releasably coupled to the main body at the lower opening, and the lower opening is configured to allow the gas washout vent component to 
Applicant raises the issue that Lang is devoid of any teaching or suggestion that a gas washout vent component could or would be coupled to the main body forming upper and lower openings.  Examiner respectfully disagrees on the basis that Examiner maintains that by way of 56 Lang discloses a gas washout vent component configured to couple to a main body, 3, having upper and lower openings (the lower opening of 3 wherein 5 is received as per Paragraph 47) having a closed shape (as shown in Figure 3, a general pear or rounded triangle shape and the opening of 7 receiving 8 as per Paragraph 60).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 



Claims 21, 22, 25, 26, 28-30, 37 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lang et al., US 2004/0045550 in view of Gradon et al., US 2002/0014241 and Ho et al., US 6,805,117.
Regarding claim 21, Lang discloses a respiratory mask assembly (the breathing mask  arrangement of Figure 1 as per Paragraph 46) for providing respiratory therapy to a patient (providing CPAP as per Paragraph 1), the respiratory mask assembly comprising a main body (support 10 and frame 3 as per Paragraphs 46 and 51) a cushion component (sealing lip 1 in Figure 1) including a sealing portion (the patient-contacting surface of 1), wherein the sealing portion is constructed and arranged to form a seal with a patient's nose (receiving a nose and sealing as per Paragraph 46), a cushion retainer (the assembly of 2 and 8 as per Paragraphs 46 and 50, apart from 6) configured to releasably couple the cushion component to the main body (as per Paragraphs 47 and 50, 2 coupling to 3 via 5 and 7), wherein the cushion retainer includes a cushion retainer part (8 in Figure 1) structured and arranged to engage (engaging 7 as per Paragraph 50) behind  (to the patient distal of 25 as shown in Figure 1 thus behind 25 in a direction from patient proximal to distal) a retainer part (25 as per Paragraph 66) provided to the main body (as shown in Figure 3)  to releasably couple the cushion retainer to the main body (releasably fixing as per Paragraph 50), wherein the cushion component and the cushion retainer form at least a portion of a breathing chamber (the interior of the assembly of 2 and 1 as per Paragraph 46 wherein the nose is received in use) pressurizable to a therapeutic pressure (as per Paragraph 2), wherein the cushion retainer includes an opening (the upper opening of 2 disposed to receive 28 as per Paragraph 58) structured to receive a flow of air at the therapeutic pressure (being in communication between 8 and the patient in use) for breathing by the patient (as per Paragraph 46), and wherein the cushion retainer is configured to releasably couple the cushion component to the main body (releasably fixing as 
Gradon teaches a cushion retainer (Figure 2, hollow body 2 as per Paragraph 31) of a nasal CPAP mask (as per the Abstract of Gradon) that is relatively harder (being relatively inflexible polycarbonate as recited in Paragraph 31) than the cushion component (that of Lang which is elastomeric as per Paragraph 46 of Lang).
Gradon is analogous by way of being from the field of nasal CPAP masks.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the polycarbonate of Gradon as the material of the cushion retainer (2 thereof in Lang) in Lang, thus resulting in Lang wherein the cushion retainer is relatively harder than the cushion component.  It would have been obvious to do so for the purpose of doing so with a known, suitable material in the art of CPAP masks. 
Ho teaches upper and lower web bands (Figure 1, 32 and 42 as per Column 3, lines 45-55 and Column 4, lines 3-10) of a headgear (10) of a CPAP mask (as per Column 1, lines 19-29 of Ho) whereby the headgear comprises upper side straps (32) and lower side straps (42).
Ho is analogous by way of being from the field of nasal CPAP masks.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the headgear of Lang to comprise upper side straps and lower side straps as taught by Ho.  It would have been obvious to do so for the purpose of achieving adjustability (as per Column 3, lines 55-65 of Ho).


    PNG
    media_image1.png
    731
    618
    media_image1.png
    Greyscale

Regarding claim 22, said assembly of Lang further comprises a pair of upper lateral members (right and left loop portions 12 of Lang as per Paragraph 53, shown in Figure 1) provided to the main body (provided to 10 thereof), each of the pair of upper lateral members including a respective one of a pair of upper headgear connectors (loops 15 as per Paragraph 15), the upper side straps adapted to connect to a respective of the pair of upper headgear connectors (as disclosed of the upper web band of Lang in Paragraph 53 and retained in the modified Lang having the straps of Ho). 
Regarding claim 25, the upper opening is configured (sides and shaped to be transfixed by 8 as shown in Figure 4 of Lang) to receive the cushion retainer when the cushion retainer is releasably coupled with the main body (as per Paragraph 50 of Lang).
Regarding claim 26, the cushion retainer includes an inside surface (inherently, the inside surface of 8 and 2 whereby gas is conveyed to the patient as per Paragraph 68) exposed to said therapeutic pressure in use (8 and 2 being fluidically in series between 9 and 1 as per Paragraph 68).
Regarding claim 28, the cushion retainer comprises polycarbonate (that of Gradon in the modified Lang as detailed regarding claim 1 above) and the cushion component comprises silicone (as per Paragraph 46 of Lang).
Regarding claim 29, the cushion retainer part forms a space (inherent concavities about the projections provided at 28 of 8, as per Paragraph 58 of Lang) to receive the retainer part of the main body (coupling to bayonet structures 25 of 7 as per Paragraph 58) when the cushion retainer is releasably coupled with the main body (as per Paragraph 50 of Lang).
Regarding claim 30, Lang discloses a CPAP system (the arrangement of Figure 1 as per Paragraph 46 including the hose of Paragraph 50, for CPAP as per Paragraph 2) for providing respiratory therapy to a patient (CPAP as per Paragraph 2 of Lang), the CPAP system comprising: the respiratory mask assembly according to claim 21 (as detailed above); and a conduit (the hose attached at 9 as per Paragraph 50) to pass the flow of air at the therapeutic pressure from a source to the respiratory mask assembly (as per Paragraph 67).  Lang does not disclose a blower to supply a flow of air at a therapeutic pressure as the source of therapeutic pressure therein.
Gradon teaches a blower (Figure 1, 15, as per Paragraph 27) to supply a flow of air at a therapeutic pressure (as per the Abstract of Gradon) of a nasal CPAP mask (as per the Abstract of Gradon) as a gas supply means therein.
Gradon is analogous by way of being from the field of nasal CPAP systems.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the blower of Gradon as the source or pressurized gas in Lang.  It would have been obvious to do so for the purpose of achieving a flow or pressurized breathing gas as called for by Lang using an art-recognized gas supply means. 
Regarding claim 37, the gas washout vent component (6 of Lang) is configured (being disposed on a lower portion of 2 adjacent 3 at a lower portion of 3 as depicted in Figure 1 of Lang) to engage the 
Regarding claim 38, the gas washout vent component includes an axis (the horizontal axis through the holes comprising 6 as shown by the upper dashed line marked ‘A” in the marked version of Figure 1 of Lang below) that is configured to align with an axis of the lower opening (the horizontal axis of the lower perimeter, in the region of 36 thereof as shown by the lower dashed line in Figure 1 below.  It is noted that the lower portion of the lower opening between 4 is a generally horizontal form thus a generally horizontal axis with which 6 are aligned is inherent) when the gas washout vent component is releasably coupled to the main body (as depicted in Figure 1).

    PNG
    media_image2.png
    563
    501
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274. The examiner can normally be reached M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/               Examiner, Art Unit 3785         

/VICTORIA MURPHY/Primary Examiner, Art Unit 3785